PAIRING AGREEMENT

 

THIS PAIRING AGREEMENT (this “Agreement”) is made and entered into as of October
13, 2004, by and between Thomas Properties Group, Inc., a Delaware corporation
(the “Company”), and Thomas Properties Group, L.P., a Maryland limited
partnership (the “OP”).

 

WHEREAS, the Company’s Second Amended and Restated Certificate of Incorporation
(the “Certificate of Incorporation”) provides for authorized capital stock of
the Company, which includes 20,000,000 shares of limited voting stock, par value
$0.01 per share (the “Limited Voting Stock”);

 

WHEREAS, the Company has issued and outstanding 16,666,666 shares of Limited
Voting Stock;

 

WHEREAS, the Agreement of Limited Partnership of the OP (the “OP Agreement”)
provides for the issuance by the OP from time to time of Partnership Units (as
defined in the OP Agreement), including, on a one-time basis in connection with
the formation transactions for the Company, the issuance of Partnership Units
that will be paired on a one-for-one basis with shares of Limited Voting Stock
(the “Paired Partnership Units”);

 

WHEREAS, the OP Agreement and the Certificate of Incorporation each provide that
the Paired Partnership Units and the shares of Limited Voting Stock,
respectively, are not transferable, except under certain circumstances;

 

WHEREAS, following the date hereof, any transfer of shares of Limited Voting
Stock separate and apart from an equal number of Paired Partnership Units shall
not be recognized, and any transfer of shares of Limited Voting Stock and Paired
Partnership Units in contravention of the Certificate of Incorporation, the OP
Agreement and this Agreement shall result in an automatic redemption and
cancellation by the Company of such shares of Limited Voting Stock without
consideration to the holder thereof or the necessity of further action by the
Company or any other party; and

 

WHEREAS, the OP and the Company desire to enter into this Agreement for the
purpose of effectuating the pairing of the shares of Limited Voting Stock and
the Paired Partnership Units (the “Pairing”), including the establishment of the
terms and conditions that will govern the issuance and the transfer of the
shares of Limited Voting Stock and the Paired Partnership Units.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, the parties hereto agree as follows:

 

1. Transfer of Shares. Commencing on the date hereof and continuing until such
time as this Agreement shall have been terminated in the manner provided herein:

 

(a) Subject to Sections 1(c) and 1(d) below, shares of Limited Voting Stock
shall not be transferable except to a Permitted Transferee (as defined

 

1



--------------------------------------------------------------------------------

below), and no such shares shall be transferred on the stock transfer books of
the Company, unless a simultaneous transfer is made by the same transferor to
such Permitted Transferee of the same number of Paired Partnership Units.

 

(b) Subject to Sections 1(c) and 1(d) below, Paired Partnership Units shall not
be transferable, and no Paired Partnership Units shall be transferred on the
transfer books of the OP, unless simultaneously (i) a transfer is made by the
same transferor to the same Permitted Transferee of the same number of shares of
Limited Voting Stock or (ii) the transferor surrenders to the Company all shares
of Limited Voting Stock paired with the Paired Partnership Units being
transferred for redemption without consideration and cancellation, in which case
the Pairing provided for under this Agreement with respect to the transferred
Paired Partnership Units shall automatically terminate and such Paired
Partnership Units shall be treated as Partnership Units and only such
Partnership Units shall remain outstanding.

 

(c) Subject to Section 1(d) below, if any shares of Limited Voting Stock and
Paired Partnership Units shall be transferred to any person or entity other than
to (i) an Immediate Family Member or to an Affiliate (each as defined in the OP
Agreement), (ii) a direct or indirect holder of Partnership Units in the OP
immediately following the closing of the initial public offering of the
Company’s common stock or any Affiliate thereof, (iii) a trust for the benefit
of a charitable beneficiary, or (iv) a charitable foundation (each, a “Permitted
Transferee”), then the shares of Limited Voting Stock paired with such Paired
Partnership Units shall be automatically redeemed by the Company without
consideration and cancelled pursuant to Article VI, Section 7(a) of the
Certificate of Incorporation and the Pairing provided for under this Agreement
with respect to such transferred Limited Voting Stock and Paired Partnership
Units shall automatically terminate, and such Paired Partnership Units shall be
treated as Partnership Units and only such Partnership Units shall remain
outstanding.

 

(d) Limited Voting Stock and Paired Partnership Units may be pledged to a
lending institution as collateral or security for a bona fide loan or extension
of credit (provided that such lending institution shall not be entitled to vote
any shares of Limited Voting Stock so pledged), but in the event of any transfer
of such pledged Paired Partnership Units to such lending institution in
connection with the exercise of remedies under such loan or extension of credit,
the Limited Voting Stock paired with such Paired Partnership Units shall be
automatically redeemed by the Company without consideration and cancelled
pursuant to Article VI, Section 7(a) of the Certificate of Incorporation and the
Pairing provided for under this Agreement with respect to such pledged Paired
Partnership Units shall automatically terminate, and such Paired Partnership
Units shall be treated as Partnership Units, and only such Partnership Units
shall remain outstanding.

 

2



--------------------------------------------------------------------------------

2. Issuance of Paired Partnership Units.

 

(a) Following the date hereof, the Company shall not issue or agree to issue any
shares of Limited Voting Stock. The Limited Voting Stock issued and outstanding
on the date hereof shall be paired with an equal number of Partnership Units on
the date of issuance of such Partnership Units. In the event that any shares of
Limited Voting Stock issued and outstanding as of the date hereof shall not,
immediately following the closing of the initial public offering, be paired with
a Partnership Unit on a one-for-one basis, then such shares of Limited Voting
Stock shall be automatically redeemed and cancelled without consideration and
without further action by any party pursuant to Article VI, Section 7(c) of the
Certificate of Incorporation.

 

(b) The OP shall not issue or agree to issue any Paired Partnership Units to any
person or entity unless such person or its transferee on the date hereof owns or
effective provision has been made for the simultaneous transfer to the same
person of an equal number of shares of Limited Voting Stock and for the Pairing
of such Paired Partnership Units and shares of Limited Voting Stock effective as
of the date hereof.

 

(c) The OP shall not issue any Paired Partnership Units except on a one-time
basis to persons acquiring Paired Partnership Units as part of the formation
transactions incident to the Company’s initial public offering and at the time
thereof.

 

(d) Nothing herein shall imply a right for any current or future general or
limited partner of the OP to demand that any Partnership Unit issued by the OP
be issued as a Paired Partnership Unit.

 

3. Paired Unit and Stock Certificates.

 

(a) Each certificate representing shares of Limited Voting Stock shall be
attached to a certificate evidencing the same number of Paired Partnership Units
and shall bear a conspicuous legend (on the face thereof) referring to the
restrictions on transfer set forth in Article VI, Section 6 of the Certificate
of Incorporation.

 

(b) Each certificate that is issued evidencing Paired Partnership Units shall be
attached to a certificate representing the same number of shares of Limited
Voting Stock and shall bear a conspicuous legend (on the face thereof) in the
form set forth on Exhibit D of the OP Agreement, referring to the restrictions
on transfer set forth in Section 8.7 of the OP Agreement.

 

4. Redemption by the OP or Acquisition by the Company of Paired Partnership
Units.

 

(a) All shares of Limited Voting Stock acquired by the OP in connection with any
redemption of the related Paired Partnership Unit pursuant to Section 8.6A of
the OP Agreement, shall be redeemed and cancelled in accordance with Article VI,
Section 7(b) of the Certificate of Incorporation, and all certificates
representing such shares so acquired by the OP shall be delivered to the Company
for cancellation promptly following the effectiveness of such redemption.

 

3



--------------------------------------------------------------------------------

(b) All shares of Limited Voting Stock (and the certificates representing such
shares) acquired by the Company in connection with any acquisition of the
attached Paired Partnership Units pursuant to Section 8.6.B of the OP Agreement
shall be cancelled in accordance with Article VI, Section 7(d) of the
Certificate of Incorporation.

 

5. Stock Dividends, Reclassifications, etc. Commencing on the date hereof and
continuing until such time as this Agreement shall have been terminated in the
manner provided herein:

 

(a) The Company shall not (i) declare or pay any dividend or other distributions
in respect of the shares of Limited Voting Stock of any sort or type, or (ii)
subdivide, combine or otherwise reclassify the outstanding shares of Limited
Voting Stock.

 

(b) The OP shall not (i) declare or pay any distribution in respect of the
outstanding Paired Partnership Units consisting in whole or in part of
additional Paired Partnership Units, or (ii) subdivide, combine or otherwise
reclassify the outstanding Paired Partnership Units.

 

6. Termination. This Agreement and the Pairing may be terminated by mutual
written consent of the Company and the OP.

 

7. Amendment. This Agreement may be amended by the parties hereto by action
taken or authorized by the Board of Directors of the Company and the OP, acting
through its general partner. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

 

8. Counterparts. This Agreement may be executed in counterparts, and each such
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.

 

9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

 

10. Entire Agreement. This Agreement, the OP Agreement and the Certificate of
Incorporation contain the entire understanding and agreement between the parties
with respect to the subject matter hereof.

 

11. Headings. The various section headings are inserted for the purposes of
reference only and shall not affect the meaning or interpretation of this
Agreement or any provision hereof.

 

12. Severability. The provisions of this Agreement shall be severable, and any
invalidity, unenforceablity or illegality of any provision or provisions of this
Agreement shall not

 

4



--------------------------------------------------------------------------------

affect any other provision or provisions of this Agreement, and each term and
provision of this Agreement shall be construed to be valid and enforceable to
the full extent permitted by law.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first written above.

 

THOMAS PROPERTIES GROUP, INC.

By:

 

/s/ JAMES A. THOMAS

--------------------------------------------------------------------------------

Name:

 

James A. Thomas

Title:

 

President

THOMAS PROPERTIES GROUP, L.P.

By:

 

Thomas Properties Group, Inc.,

its general partner

   

By:

 

/s/ JAMES A. THOMAS

--------------------------------------------------------------------------------

   

Name:

 

James. A. Thomas

   

Title:

 

President

 

5